Title: 26th.
From: Adams, John Quincy
To: 


       Paris afternoon. Froullé, books upon astronomy. Went to see Mr. West and Mr. Waring but neither was at home. Messieurs Van den Yver bankers Ruë Royale, Butte St. Roch. Spent part of the evening with the abbés. While I was there a Gentleman came in, who was a great partisan, for animal magnetism, that he very strenuously defended. Speaking of Dr. Franklin, he said j’aime beaucoup M: Franklin, c’est un homme de beaucoup d’esprit et de génie; je suis seulement faché pour lui, qu’il ait signé ce rapport des Commissaires. He spoke this with so much naïveté that I could not help smiling. When he went away the abbés told me he was a man, worth 50,000 livres a year, of an exceeding benevolent disposition, and that he does a great deal of good: a sensible man, but very firmly persuaded of the reality of animal magnetism. Mesmer the pretended discoverer, has certainly as yet, behaved like a mountebank, and yet he has persuaded a great number of People, and some persons of great Sense and learning, that he has made an important discovery. An extraordinary System, a great deal of mystery, and the art of making People, pay a hundred louis d’ors for a secret which no body receives, have persuaded almost half this kingdom, that Mesmer really has the secret that he pretends to have.
      